JEREMY M. JACOBS AND MARGARET J. JACOBS, Petitioners JacobsDocket No. 19009-15 United States Tax Court2017 U.S. Tax Ct. LEXIS 34; June 28, 2017, DecidedDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.*34 ) Docket No. 19009-15.v. ))COMMISSIONER OF INTERNAL REVENUE, ))RespondentORDERFor cause appearing to the Court, it isORDERED: That the Opinion (148 T.C. No. 24">148 T.C. No. 24) filed in this case on June 26, 2017, is hereby amended as follows:On page 12 [last sentence], line 19, "$127,877 and $142,223, respectively." is deleted and "$255,754 and $284,446, respectively, for pregame meals provided to the Bruins' traveling employees while at away city hotels." is substituted therefor.(Signed) Robert P. RuweJudgeDated: Washington, D.C.June 28, 2017SERVED JUN 2 8 2017